IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37111

STATE OF IDAHO,                                  )     2010 Unpublished Opinion No. 605
                                                 )
       Plaintiff-Respondent,                     )     Filed: August 24, 2010
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JOE ROBERT MALTOS, JR.,                          )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. G. Richard Bevan, District Judge.

       Order revoking probation and requiring execution of unified eight-year sentence
       with four-year determinate term for felony injury to a child, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Heather M. Carlson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before LANSING, Chief Judge, GUTIERREZ, Judge
                                and MELANSON, Judge

PER CURIAM
       Joe Robert Maltos, Jr. was convicted of felony injury to a child, Idaho Code § 18-
1501(1). The district court imposed a unified eight-year sentence with a four-year determinate
term, but after a period of retained jurisdiction, suspended the sentence and placed Maltos on
probation. Subsequently, Maltos admitted to violating several terms of the probation, and the
district court consequently revoked probation and ordered execution of the original sentence.
Maltos appeals, contending that the district court abused its discretion in failing to sua sponte
reduce his sentences upon revoking probation.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of a sentence are well established and

                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007).
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of probation. Id.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion in ordering execution of Maltos’ original sentences
without modification. Therefore, the order directing execution of Maltos’ previously suspended
sentence is affirmed.




                                                 2